HAERLE, J., Dissenting.—
I respectfully dissent. I believe that the majority’s opinion (1) substantially ignores the standard of review that we are required to give to decisions of the Board of Parole Hearings (Board) under our Supreme Court’s most recent, and clearly now controlling, decision of In re Shaputis (2011) 53 Cal.4th 192 [134 Cal.Rptr.3d 86, 265 P.3d 253] (Shaputis II) and (2) also either ignores or discards the several other factors (i.e., the factors in addition to the conceded “egregious nature” of the offense) (see maj. opn., ante, at pp. 317-319) which clearly establish there was and is “some evidence” supporting the Board’s decision regarding the petitioner’s lack of suitability for parole, particularly his current “lack of insight” (see Shaputis II, at pp. 217-220).
First of all, in concluding its unanimous decision in Shaputis II, our Supreme Court listed five factors governing review by the judicial branch of Board decisions regarding suitability for parole. (Shaputis II, supra, 53 Cal.4th at pp. 220-221.) In the interest of brevity, I will not quote them all but, first *320of all, observe that its second point related to the Board’s decision regarding “the insight [the inmate] has achieved into past behavior.” (Id. at p. 221.)
The court then concluded with these two governing principles:
“4. Judicial review is conducted under the highly deferential ‘some evidence’ standard. The executive decision of the Board or the Governor is upheld unless it is arbitrary or procedurally flawed. The court reviews the entire record to determine whether a modicum of evidence supports the parole suitability decision.
“5. The reviewing court does not ask whether the inmate is currently dangerous. That question is reserved for the executive branch. Rather, the court considers whether there is a rational nexus between the evidence and the ultimate determination of current dangerousness. The court is not empowered to reweigh the evidence.” (Shaputis II, supra, 53 Cal.4th at p. 221, italics added.)
As one of our sister courts has recently stated regarding the now controlling decision in Shaputis IT. “Under the ‘some evidence’ standard, only a modicum of evidence is required to uphold a decision regarding suitability for parole. ([Shaputis II, supra,] 53 Cal.4th 192 ...; In re Rosenkrantz [(2002)] 29 Cal.4th [616,] 677 [128 Cal.Rptr.2d 104, 59 P.3d 174].) It is not for the reviewing court to decide which evidence in the record is convincing. (Shaputis II, at p. 211.) While the standard is not ‘toothless’ and ‘ “must be sufficiently robust to reveal and remedy any evident deprivation of constitutional rights” [citation], it must not operate so as to “impermissibly shift the ultimate discretionary decision of parole suitability from the executive branch to the judicial branch” [citation].’ (Id. at p. 215.) Thus, when the parole authority declines to give credence to certain evidence, a reviewing court may not interfere unless that determination lacks any rational basis and is merely arbitrary. (Ibid.)” (In re Mims (2012) 203 Cal.App.4th 478, 486 (Mims).)* 1
I respectfully submit that there was, indeed, a “modicum of evidence” supporting the Board’s decision, evidence based on inmate Andrew Young’s testimony and his prior statements to the prison authorities. And, although ignored by the majority, the trial court here concluded likewise. That court (the Honorable Brian Haynes) wrote in its September 22, 2010, decision *321denying Young’s petition for a writ of habeas corpus: “The Board’s findings are supported by the evidence, [f] As the Board found, the commitment offense was carried out with extraordinary violence. Young hit Doll[ie] Harvey with a hammer 67 times. Young used a ligature to strangle Doll[ie] Harvey. Doll[ie] Harvey died from both the blood loss due to the head wounds she suffered from being hit with a hammer numerous times, and from the strangulation, [f] On August 28, 2009, Young told Correctional Counselor D. Rowlett that he does not understand his actions, Young also testified that he still struggles to understand why he did not just leave when Harvey asked him to. As yet, he has come up with the explanation that he lost control and allowed anger to rule his normal, natural emotions. [*J[] This testimony supports the Board’s findings along the lines that Young has very little understanding of why he did what he did. Young’s ‘explanation’ for swinging a hammer at Doll[ie] Harvey 67 times and strangling her with a ligature— that he lost control and allowed his anger to rule—amounts to little more than stating the obvious. [j[] Referring to the stress of losing custody of his son, Young attempted to explain the strangulation. Young testified that, ‘with everything .that was going on, I just kept going and couldn’t stop.’ [f] While Young was unquestionably distraught over losing custody of his son, his testimony that this loss rendered him unable to stop the strangulation once it began could have contributed to the Board’s fundamental concern that Young did not know why the crime happened, [f] The Board was entitled to be particularly cautious when assessing an inmate who committed an extraordinarily violent murder because the inmate could control neither his anger nor his actions, [f] It takes no great leap of logic to conclude that an inmate who has committed an extraordinarily violent murder and still does not know why he was unable to refrain from committing the murder, or exactly why he committed the murder, is currently dangerous. . . . [][] Because the Board reasonably concluded that Young does not know why he committed the murder, and because the murder was extraordinarily violent, there is some evidence that Young would currently pose a risk of danger to public safety if released from prison.”
I agree with Judge Haynes. First of all, and as the majority concedes— albeit toward the end of its decision—Young’s murder of his former girlfriend, Dollie Harvey, in August 1991 was, indeed, an egregious offense. The majority notes that such a finding was made by the Board and that it was supported by “some evidence.” (Maj. opn., ante, at p. 318.) As indeed it was.
According to the undisputed record, after the couple left a restaurant and went to her apartment, they argued, Harvey told Young to leave, he refused to do so, they argued more, she grabbed a knife, swung it at him, he forced her to drop the knife, she then grabbed a hammer, swung it at him, whereupon he was able to disarm her and secure the hammer himself. Whereupon Young beat her with the hammer 67 times, 48 of which blows were to her face or *322neck, and then strangled her with a ligature, causing her death. He then, apparently, put a suitcase over her head. After that, he left her apartment and went to a friend’s apartment, where he stayed several days, but without telling his friend what had happened. The police found the victim’s body only because the friend suspected, from Young’s “erratic conduct,” that something might have happened to her. (See maj. opn., ante, at p. 294, and references therein.)
Based on that undisputed evidence, there can and will be no dispute between the majority and me regarding the “egregious nature” of the offense. But what I dispute is the majority’s rejection of the proposition that there is no other “modicum of evidence” supporting the Board’s decision regarding the nonsuitability of parole for Young. I respectfully suggest that, the majority to the contrary, there are several factors, and that they clearly support the Board’s finding of Young’s current “lack of insight” as to his actions in first beating and then strangling his former girlfriend.
First of all, because the precise cause of Harvey’s death was recorded as strangulation, the Board’s presiding officer made several inquiries of Young on that subject:
“[Q.] . . . Did you strangle her face to face? Were you looking at her when she died?
“[A.] That’s a part that I don’t remember.
“[Q.] Did you use your hands?
“[A.] No. I believe they said it was a lig, something.
“[Q.] Ligature?
“[A.] Yes.
“[Q.j But do you remember what you did?
“[A.] The strangulation, I don’t remember that. I believe I got lost in—lost in the—I lost control.” (Italics added.)
I submit that Young’s current—and apparently ongoing—“lack of insight” is supported, indeed substantially, by the facts that 18 years after he beat and strangled his former girlfriend, he did not recall either (1) whether he was looking at her when he strangled her or (2) the name of the item (a “ligature,” *323meaning a “thread, wire or cord”) he used to strangle her, (3) nor, apparently, what sort of “ligature” he had used.
Second, I also suggest Young’s ongoing lack of insight is supported by his (almost immediately ensuing) testimony that it had never crossed his mind “to call for some help” regarding his now dead (with a suitcase over her head) ex-girlfriend.
Third, the transcript of the hearing before the Board suggests rather strongly that Young lacked insight as to the reasons triggering his 67-blow assault and subsequent strangulation of Harvey. At one point, in answering a question as to why he and Harvey were “having difficulty that day,” Young explained that their “main problem” was that, “a year and a half before this happened,” his son’s mother had been given custody of that boy in New York City. But, immediately after identifying that as the “main problem,” Young could not explain to the Board how that “spill[ed] over into being a problem with Ms. Harvey.”
Fourth, two months before the Board’s October 2009 hearing, Young was interviewed not once but twice by Board personnel. Those personnel prepared a summary of their findings, which the Board had before it at the hearing. Among those findings was this key one: “He stated that when his attempts to subdue [Harvey] failed, he struck her with the hammer and strangled her. He states he does not understand his actions.'’'’ (Italics added.)
Fifth and finally regarding Young’s lack of insight, after he had testified at the Board hearing that he had consumed some alcohol and cocaine shortly before the (soon to be fatal) argument with Harvey, the Board’s chair asked him: “But if this is the way it happened, why didn’t you just get the heck out?” Young replied: “That’s a question that I continually ask myself.” I suggest that this, again, is a reflection—one of many—of Young’s lack of insight as of 2009 regarding the causes of his 67 hammer blows to and strangulation of his former girlfriend 18 years earlier.
As Judge Haynes noted in his summary of his reasons for denying the writ petition in his court, one of the two bases for the Board’s denial of Young’s parole was because of his “current mental state, including the Board’s findings that Young did not have adequate recollection of what led him to commit the crime, that there was a void of some kind.” Based on the factors noted above, I agree that there apparently still is a “void” in Young’s appreciation of what happened in 1991, and that this void constitutes, or at the minimum is related to, a “lack of insight.”
In Shaputis II, our Supreme Court explicitly noted, toward the start of its discussion of “The Insight Factor,” that recently “a great many parole denials *324have focused on the inmate’s lack of insight” and that this factor has been noted by many recent Court of Appeal decisions. (Shaputis II, supra, 53 Cal.4th at p. 217.) And the court clearly thought that was appropriate, stating that its prior decisions “have expressly recognized that the presence or absence of insight is a significant factor in determining whether there is a ‘rational nexus’ between the inmate’s dangerous past behavior and the threat the inmate currently poses to public safety. [Citations.]” (Id. at p. 218.) Then the court added: “[I]t is noteworthy that lack of insight pertains to the inmate’s current state of mind, unlike the circumstances of the commitment offense .... Therefore, the most recent evidence of the inmate’s degree of insight will usually bear most closely on the parole determination . . . .” (Id. at pp. 219-220, citation omitted.)
As the Attorney General’s Office noted in its post-Shaputis II supplemental brief to us: “[H]ere, because the Board reasonably concluded that Young does not understand, and has seemingly not fully explored, why he murdered the victim, a conclusion supported by Young’s admissions, and because the murder was extraordinary violent, there is some evidence that Young poses a current risk of danger to the public if released from prison.”
The majority rejects this “current lack of insight” contention in its opinion. It argues that “the Board’s reasoning was premised on factual contentions that were not supported by evidence and demonstrated that it did not consider all the relevant statutory factors and evidence.” (Maj. opn., ante, at p. 309.) The majority then quotes various of the answers Young gave to the Board’s questions as to what he was thinking when he was beating and strangling Harvey, and cites to a 2008 psychological evaluation of Young regarding his “ ‘at least average insight.’ ” (Maj. opn., ante, at p. 310.) It then states: “The Board ignored all of this evidence of petitioner’s insights.” (Maj. opn., ante, at p. 310.)
I could not disagree more. What the Board clearly did was weigh or balance what Young did say about why he did what he did, what he was thinking at the time, etc., with what he could not or would not say on those subjects—i.e., per the five examples given above. But, as our Supreme Court has made clear, it is not the responsibility of a court reviewing a writ petition regarding a Board denial of parole to reweigh the evidence and reverse the Board if it finds substantial evidence that the inmate now has insight. In discussing the insight issue, the court made exactly that clear: “It bears emphasis that while ‘subjective analysis’ is an inherent aspect of the parole suitability determination, it plays a proper role only in the parole authority’s determination. [Citation.] The courts’ function is one of objective review, limited to ensuring that the Board’s or Governor’s analysis of the public safety risk entailed in a grant of parole is based on a modicum of evidence, *325not mere guesswork. [Citation.] It is the parole authority’s duty to conduct an individualized inquiry into the inmate’s suitability for parole. [Citation.] The courts consider only whether some evidence supports the ultimate conclusion that the inmate poses an unreasonable risk to public safety if released. [Citation.]” (Shaputis II, supra, 53 Cal.4th at p. 219, fn. omitted, italics added.)
To make this point crystal clear, in the very last sentence of the “DISCUSSION” portion of its opinion, the court stated; “The court is not empowered to reweigh the evidence.” (Shaputis II, supra, 53 Cal.4th at p. 221.) Although the majority recites this principle (see maj. opn., ante, at pp. 293, 304), I respectfully suggest it effectively disregards it by very clearly reweighing the evidence regarding Young’s “lack of insight” (see, e.g., maj. opn., ante, fn. 17).
In sum because of the combination of a “modicum of evidence” (and, in my view, substantially more than that) regarding both (1) the egregiousness of the murder and (2) appellant’s past and current “lack of insight” into the reasons he committed that murder and the circumstances surrounding it, I would deny the writ.

 Although the Mims court did not say so directly (nor did our Supreme Court in Shaputis II), I suggest that the relevant universe has changed considerably since the issuance of In re Lawrence (2008) 44 Cal.4th 1181 [82 Cal.Rptr.3d 169, 190 P.3d 535]. For example, compare the dissent of Justice Chin in that case (see id. at pp. 1230-1237 (dis. opn. of Chin, J.))—a dissent joined in by Justice Corrigan, the author of Shaputis II—with Justice Chin’s concurring opinion in the latter case (Shaputis II, supra, 53 Cal.4th at p. 221 (cone. opn. of Chin, J.)).